              Case 2:13-cr-00330-KJM Document 398 Filed 10/14/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:13-CR-00330-KJM

12                                 Plaintiff,
                                                         ORDER SEALING DOCUMENTS AS SET FORTH
13                          v.                           IN GOVERNMENT’S NOTICE

14   GLEN EDWARD MEYERS,

15                                Defendant.

16

17

18

19          Pursuant to Local Rule 141(b), and based on the representations contained in the Government’s

20 Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibits 2 and 3 to Government’s

21 Opposition to Defendant’s Motion for Compassionate Release pertaining to defendant Glen Meyers, and

22 the Government’s Request to Seal shall be SEALED until further order of this Court.

23          It is further ordered that electronic access to the sealed documents shall be limited to the United

24 States and counsel for the defendant.

25          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

26 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

27 the Government’s Request, sealing the Governments’s Request and Exhibits 2 and 3 serves a compelling

28 interest. The Court further finds that, in the absence of closure, the compelling interests identified by the


      ORDER SEALING DOCUMENTS AS SET FORTH IN            1
      GOVERNMENT’S NOTICE
             Case 2:13-cr-00330-KJM Document 398 Filed 10/14/20 Page 2 of 2

 1 government would be harmed. In light of the public filing of its Notice to Seal, the Court further finds

 2 that there are no additional alternatives to sealing the Government’s Request and Exhibits 2 and 3 that

 3 would adequately protect the compelling interests identified by the Government.

 4 DATED: October 14, 2020.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN           2
      GOVERNMENT’S NOTICE
